 SKOJJRAS THEATERS CORPORATION, ETC.157WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin their rights to self-organization, to form or join labor organizations,includingthe above-named labor organization, to bargain collectively through representa-tives of their own choosing and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.WE WILL bargain collectively with the above-named labor organization as theexclusive bargaining representative of all employees in the bargaining unitdescribed below with respect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and, if an under-standing is reached, embody such understandingin a signedagreement.Thebargaining unit is:All office clerical employees of the Employerat itsFenton,Missouri,terminal, excluding professional employees, guards, supervisors, as definedin the Act, and all other employees.WE WILL offer Rosetta Whitehead and Shirley Fredricks immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.WE WILL make whole employees Rosetta Whitehead, Shirley Fredricks, andAntoinette Langford for any loss of pay they may have suffered as a result ofthe discrimination against them.All our employees are free to become orremain,or to refrain from becoming orremaining, members of any labor organization.VON DER AHE VAN LINES, INC.,Employer:Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 4459Federal Building, 1520 Market Street, St. Louis, Missouri, Telephone No. Main4-2167.Skouras Theaters Corporation and Sidney Jackson,Jr.andTheInternationalAlliance ofTheatrical Stagehand Employees andMoving Picture Operators of the United States and Canada,Local 642, Party to the ContractThe International Alliance of Theatrical Stagehand Employeesand MovingPicture Operators of the United States and Canada,Local 642 and Sidney Jackson,Jr.andSkouras Theaters Corpo-ration,Party to the Contract.Cases Nos. 22-CA-1896 and 22-CB-722.October 12,1965DECISION AND ORDEROn June 21, 1965, Trial Examiner Max Rosenberg issued his Deci-sionin the above-entitled proceeding, finding that the Respondent had155NLRB No. 19. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the comply int andrecommended that such allegations be dismissed.Thereafter, theRespondents and the General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Members Fanning, Brown, andZagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, with the following additions andmodifications.2-ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended,the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent Company, Skouras TheatersCorporation, New York, New York, its officers, agents, successors, andassigns, andRespondent Union, The International Alliance of The-atrical Stagehand Employees and Moving Picture Operators of theUnited States and Canada, Local 642, Palisades Park, New Jersey, itsofficers, agents,and representatives, shall take the action set forth inthe Trial Examiner's Recommended Order, as so modified:1.Add the following as paragraphs A, 2, (a) and (b) to the TrialExaminer's Recommended Order, the present paragraphs A, 2, (a) and(b) and those subsequent thereto being consecutively relettered:1Respondent Union's request for oral argument is hereby denied, as the record,excep-tions, and briefs adequately present the issues and the positions of the parties.2In view of the factthat the Respondentsherein haveoperatedunder a discriminatoryhiring and referral practice for many years,and in viewof thespecial circumstanceswhich show that employment is and has been under the effective control of the RespondentUnion, we deem it necessary and proper to invoke special remedial measures to insurethat the Respondent Union operates a nondiscriminatory hiring and referral system.Toachieve this objective,we shall direct the Respondent Union to keep permanent records(i.e.,at least for 3 years)of its hiring and referral operations which will be adequateto disclose fully the basis on which each referral is made. These records are to be madeavailable to the Regional Director or his agents.If a nondiscriminatory referral systemis to be maintained,its records should, for example, indicate the date and time of em-ployer requests for workers,and should include the type of qualifications requested.Out-of-work or availability lists should be maintained,indicating the date and time anindividual requested a referral and the jobs for which he is qualified.Seniority in referralshould be based on nondiscriminatory standards. SKOURAS THEATERS CORPORATION, ETC.159"(a)Keep permanent records of its hiring and referral operationswhich will be adequate to disclose fully the basis on which each referralismade."(b)Upon request of the Regional Director of the Board or hisagents, make available for inspection, at all reasonable times, any rec-ords relating in any way to the hiring and referral system."2.Add the following as the third and fourth indented paragraphsto the notice entitled "Appendix A":WE WILL keep permanent records of our hiring and referraloperations which will be adequate to disclose fully the basis onwhich each referral is made.WE WILL, upon request of the Regional Director for Region 22or his agents, make available for inspection, at all reasonable times,any records relating in any way to the hiring and referral system.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerMax Rosenberg in Newark, New Jersey, on November 12 and 13, 1964, on com-plaint of the General Counsel of the National Labor Relations Board and answersof Skouras Theaters Corporation, herein called Skouras or the Respondent Com-pany, and The International Alliance of Theatrical Stagehand Employees and MovingPicture Operators of the United States and Canada, Local 642, herein called theUnion.1At issue is whether the Union violated Section 8(b) (2) and (1) (A) of theAct, and whether the Company violated Section 8(a) (3) and (1) by certain conductto be detailed hereinafter.At the conclusion of the hearing, the parties waived oralargument.Briefs have been filed by the General Counsel, the Union, and the Com-pany, which have been duly considered.Upon the entire record and my observation of the witnesses, including theirdemeanor while testifying on the stand, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANYRespondent Company is a New York corporation which is engaged in the opera-tion of 32 motion picture theaters in the State of New York, and 14 in the State ofNew Jersey, including 7 theaters which are located in Bergen County in the latterState.The motion picture films which are exhibited in the Company's theaters arenormally produced in the State of California or in foreign countries, and are sent tolaboratories where positive prints are prepared.The prints are disseminated by thedistributor to various exchange centers throughout the United States where they areobtained by motion picture theater operators under a film rental license.One suchexchange center is located in the State of New York, from which Skouras licensesfilms for exhibition in its theaters in the States of New York and New Jersey. Filmswhich are shown in the New Jersey theaters are transported by a delivery servicefrom the New York exchange center to those theaters.The parties stipulated that,during the 9-month period ending on August 1, 1964, the Company's gross revenuesapproximated $8,555,352, of which amount approximately $1,295,002 was receivedfrom theaters located in the State of New Jersey.During the same period, theCompany paid approximately $425,000 in license fees for films transported directlyfrom the New York exchange center for exhibition in theaters located in New Jerseyand, in addition, paid approximately $1,500,000 in fees for films exhibited in NewYork.I The complaint, which issued on September 30, 1964, is based upon charges filed andserved onMarch 12, 1964. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent Company contests the jurisdiction of the Board to proceed in thismatter, contending that the operation of its theaters is a purely intrastate activitywithout any substantial impact upon interstate commerce. For the reasons set forthin Combined Century Theatres, Inc.,120 NLRB 1379, andMotion Picture OperatorsUnion of Essex County (Stanley Warner Corporation),126 NLRB 376, I find nomerit in this contention.As the Respondent Company's annual gross volume ofbusiness exceeds $500,000, which is the applicable retail enterprise jurisdictionalstandard,2 I find that the Respondent Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The contentionsThe complaint alleges that,at all timesmaterial herein, the Union and the Com-pany were parties to, and maintained and enforced, an exclusive referral arrange-ment, agreement, understanding, or practice which required as a condition of employ-ment that all motion picture projectionists employed by the Company at its theatersin Bergen County, New Jersey, be referred by the Union for such employment .3 TheGeneral Counsel contends that, pursuant to said arrangement, agreement, under-standing, or practice, the Company conditioned permanent employment upon refer-ral by, and membership in, the Union; granted preference for temporary employmentto union members; and refused to employ Sidney Jackson, the Charging Party,because he was not a member of the Union and had not been referred by that labororganization, thereby violating Section 8(a)(3) and (1) of the Act.The GeneralCounsel further contends that the Union violated Section 8(b)(2) and (1)(A) byreferring projectionists for employment with the Company, pursuant to the exclusivearrangement, agreement, understanding, or practice, only if they possessed member-ship in the Union, and then only in accordance with their union seniority based uponthe period of time in which they had been members in good standing; by givingpreference to union members in referring them for temporary jobs; and by refusingto refer Jackson for employment with the Company because he lacked union mem-bership.The Union and the Company deny that they are privy to any exclusivereferral arrangement, agreement, understanding, or practice.The Union assertsthat Jackson was not dispatched for work with the Company because he had neverrequested a referral for such employment.The Company contends that it offeredto employ Jackson, without regard to his status as a member of the Union, providedthat he demonstrated his proficiency as a projectionist, but that Jackson failed a testgiven tohim for that purpose.B. The evidenceThere is no serious evidential dispute concerning the existence of an arrangement,agreement,understanding, or practice between the Union and the Company pursuanttowhich the former became the exclusive source of supply for projectionists andstagehands at the latter's theaters in Bergen County, New Jersey? Since 1931, theseparties entered into successive collective-bargaining agreements covering the employ-ment of those job classificationsThe latest agreement, which was executed in June1962 and carried a terminal date of June 1965, contained neither a union-securitynor an exclusive referral provision.However, it is undisputed that, until the passageof the Taft-Hartley Act in 1947, the contracts between the parties included a closed-shop clause under which the Company obligated itself to hire only union members.Andrew Snyder, who served as the Union's president from 1934 until May 1964,testified that it was the practice for any motion picture exhibitor who acquired atheater in Bergen County to "call the union, and request a committee to come overand seethem and talk about hiring men from the union " According to Snyder,he conducted the initial negotiations for the referral and employment of projectionistsin 1931 with Louis Weber, the Company's attorney, and "It was an understood fact"that the Union was to supply those skills to the Company. Snyder stated that,'SeeMotion Picture Operators Union of Essex County, supra,381.The General Counsel does not contend, nor do I find, that a contract In effect betweenthe Union and the Company during the events in question contained an exclusive referralor hiring clause.6 The Union's Jurisdiction Is restrictedto the geographicallimits of BergenCounty. SKOURAS THEATERS CORPORATION, ETC.161between 1931 and the date of the hearing, all of the projectionists employed by theCompany were referred by the Union, and the Company never obtained theirservices from outside sources.LouisWeber, who has represented the Company inits labor negotiations with the Union for many years, testified that he was unawareof any agreement or understanding, tacit or otherwise, pursuant to which his clientobligated itself to hire exclusively through the Union, and was unacquainted withthe Union's referral procedures.However, Weber acknowledged that the Union hadsupplied projectionists for employment by the Company since 1931, that the Unionwas responsible for referring competent men for work in the theaters; and that"wherever there was a need for a projectionist, they [the Union] had an obligationto supply a competent man."Moreover, Weber admitted that, on July 15, 1963, theCompany sent a letter to the Union over the signature of the former's president,Salah Hassanein, which recited, "We have had a business relationship with yourLocal Union for more than thirty years duration. Throughout this period, you havefurnished members of your Local torenderservices to the theaters within your juris-diction and within the job classifications embraced within your Charter.The furnish-ing of such personnel has been andis now within your control...[Emphasissupplied.]Finally, at the conclusion of his testimony, Weber candidly concededthat the Company had always looked exclusively to the Union for "help" because"This is our source of supply." Salah Hassanein testified that there was no agree-ment "between the union and us as to men we employ." However, he readilyadmitted that "There is no source of supply for projectionists outside of unions" andthat,whenever the Company was in need of projectionists in Bergen County, "italways looked to Local 642 to supply these projectionists," and the Union uniformlydid so.Syros Lennes is the zone manager for Skouras who answers directly toHassanein and who supervises the operations of all theaters which Skouras main-tains in Bergen County.Lennes testimonially admitted that it had uniformly beenhis practice to hire "union people" exclusively and that the Union was the solesource of supply for projectionists because "they are like the employ [sic] agency."Based upon the foregoing testimony, I find that, at all times material to this pro-ceeding, an agreement, understanding, arrangement, or practice existed betweenSkouras, on the one hand, and the Union, on the other, pursuant to which Skourasbound itself to look to the Union as the exclusive source of supply of projectionistsfor work in its theaters located in Bergen County, and that the Union undertookexclusively to furnish the requisite men.With respect to the Union's practice of referring projectionists for employment,Andrew Snyder testified that the Union had dispatched men to the Company overthe years for both permanent and temporary employment. Snyder stated that perma-nent positions became available only when new theaters were constructed, or when apermanently employed projectionist retired or died, in which event the positionswould be filled by the Union through the utilization of a union seniority list. Snyderexplained that, when a projectionist is admitted to the Union, his name is placed on aseniority list and he commences to acquire union seniority from the date of acquisi-tion of membership.When a permanent assignment becomes available, the mostseniormember on the list is referred for employment. Snyder observed that theseniority list was devised as "a guide within the local union as a fair way of choosingmembers for jobs" and pointed out that nonmembers could not acquire unionseniority and hence could never be referred for permanent employment as a projec-tionist.5Snyder went on to explain that, on occasion, temporary vacancies in theCompany's theaters occur due to sickness or vacation periods, in which event non-union as well as union projectionists are dispatched. In this connection, Edward Paul,the Union's business manager, who is charged with the duty of assigning men fortemporary work, testified that he selects the men on the basis of ability and refersboth nonunion and union projectionists.However, he conceded that, where he isconvinced that the abilities of both classifications are equal, preference is accordedto a union man for referral. Paul stated that, in his experience, Skouras has neveremployed temporary help which had not been procured from union sources.Syros Lennes, the zone manager of Skouras' theaters in Bergen County, testifiedthat while his duties include hiring and discharging employees, he has never hadoccasion to hire a permanent or temporary projectionist.During the course of hisexamination, Lennes was questioned as to whether he had informed Jackson, when5 Snyder testified that, in all his years as president of the Union, he never experiencedan occasion on which a projectionist who was not a member of the Union had sought areferral. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe latter sought employment with the Company in September 1963, that it wasnecessary that Jackson be a union member before he could obtain employment withthe Company, and Lennes replied in the negative.However, the General Counselintroduced into evidence a sworn statement which Lennes submitted to the Board.In the course of his examination by the General Counsel concerning the statement,Lennes admitted stating that he informed Jackson that Skouras had never employed"a man who was not a member" of the Union; that it had been the practice tohire only union people," and that he had instructed Jackson "to go to the union tobecome a member and then the union will send him to a job." Lennes also acknowl-edged that he had been told by members of the Union that assignments to theaterswere made by the Union on the basis of union seniority.In view of the foregoing testimony, as well as Lennes' sworn statement which Ireceived as an admission against interest with respect to Skouras, and which I acceptas positive evidence and probative of the facts contained therein,6 I find that theUnion and the Company maintained and enforced an exclusive referral agreement,understanding, arrangement, or practice pursuant to which permanent employmentas a projectionist in Skouras' theaters in Bergen County was available solely to mem-bers who were selected for referral and employment based upon their union seniority.I further find that the Union and the Company accorded preferential treatment tothe referral and employment of temporary projectionists who were members ofthe Union.I turn next to the General Counsel's contention that the Union refused to referJackson for employment as a projectionist with the Company, and that the Companydeclined to hire him, because he lacked union membership.Sidney Jackson is a Negro.At the outset, it should be noted that the GeneralCounsel neither contends nor suggests that the disparate treatment which Jacksonassertedly received at the hands of the Union and the Company was attributable tothe color of his skin. Jackson had owned and operated a motion picture theater inHopewell, Virginia, until 1952 when he sold the enterprise and moved to New Jersey.He delved into the possibility of joining the Union as early as 1953 but learned thatadmission was restricted to the immediate family of union members.Having madethe social acquaintance of Syros Lennes at Skouras' Plaza Theater sometime in 1953to inquire whether he could obtain membership in the Union and employment withthe Skouras chain.After being assured that union membership was not attainableat the time, Jackson placed the matter at rest and obtained a job as a truckdriver.Events abided until 1963, when Jackson sustained a back injury.Upon advice ofhis physician, he was instructed to seek less arduous work, as a result of which histhoughts again turned to permanent employment in a projection booth. In September1963, Jackson once more called upon his friend, Lennes, in search of permanentemployment as a projectionist with Skouras.According to Jackson's testimony,Lennes asked the former whether he was a member of the Union and upon receivinga negative reply, Lennes remarked that Jackson could obtain a job only if he was aunion member, and remarked that "Even if you was a union member, I couldn'thire you because the union does all the hiring and sends me my men." Lennesthen commented that "You won't find any colored people in this union," expressedregret that this circumstance existed, and indicated that he had communicated withthe Company to correct this inequity.Lennes inquired as to Jackson's qualificationsto operate a projection machine, and the latter replied that it had been 12 yearssince he had operated his own theater in Virginia, but that he had pursued a courseof evening studies in the operation of projection equipment at the YMCA during1963, which evoked the response from Lennes that "You should be qualified. Evena twelve year old kid could operate a projector.You don't have to be that smart."Lennes added that there were positions available for projectionists "because theywere opening new theaters all the time," although Jackson conceded that Lennes didnot state that any jobs were available in the Skouras chain and did not mention thenames of any other theaters at which work could be obtained.According to Jackson,Lennes "did not make the statement that he could use me.He didn't say that he coulduse me personally.He said he would love to hire me and he would hire me if hecould."The conversation terminated with Lennes instructing Jackson to visit AndrewSnyder, the Union's president, and Edward Paul, the business manager, to inquireinto the requirements for the acquisition of union membership.Later that day, Jackson telephoned Snyder to seek information regarding theacquisition of membership in the Union. Snyder set forth the basic qualificationsand stated that Jackson would be required to appear before the Union's executive8 SeeGrove Shepherd Wilson & Eruge, Inc., et at.,109 NLRB 209,213-215. SKOURAS THEATERS CORPORATION, ETC.163board which met the third Tuesday of each month in order to perfect his member-ship.Jackson presented himself at the next board meeting which was held onSeptember 18, 1963. In addition to Snyder and Paul, Howard Clutterbuck, the thensecretary of the Union, and Fred Lamartin, the Union's vice president, attended themeeting.Snyder inquired whether Jackson had any previous experience withprojection equipment and Jackson replied that he had operated his own theater inVirginia.At this juncture, Lamartin interjected and asked Jackson if the latterwould be dissatisfied if he paid the Union's initiation fee but did not obtain employ-ment. Inasmuch as Jackson was unaware that the fee totaled $500, he respondedin the negative.Snyder then explained that an initial application must be accom-panied by the payment of $250 and that, if the application was accepted, anothersimilar payment was required after which the Union would administer a reasonabletest to determine Jackson's qualifications as a projectionist. If Jackson passed thetest, his application would be voted upon and, in the event that Jackson was acceptedintomembership, his name would be placed on a waiting list.When Jackson askedabout the benefits which would flow from union membership, Snyder stated that"therewas no benefits and there was no jobs" available at that time and thatJackson "would have to wait about ten years or until someone died or . . . untilthey built some new theaters."A member of the executive board then remarkedthat a Negro had applied for membership about 10 years previously but had failedto complete his application and that "If he had followed it up, he probably wouldhave had a job by now." Jackson then inquired as to the position he would occupyon the waiting list if he were admitted to membership, and Snyder commented that"we wouldn't do any juggling with the names" and refused to answer Jackson'sinquiry concerning the waiting list because "this was union business."At this point,Jackson agreed to process his application and pay the initiation fee when due, andClutterbuck indicated that an application form would be sent to Jackson in a fewdays.Before leaving the meeting, Jackson requested that his name be immediatelyplaced on the waiting list, but was told "that I would have to be a union memberfirst and then I would be placed on the waiting list, after I became a member."Shortly after his encounter with the executive board on September 18, 1963,Jackson telephoned Lennes to apprise the latter of the outcome of his efforts toobtain union membership.During the conversation, and according to Jackson'stestimony, Lennes stated that "there was a closed shop which existed" and suggestedthat Jackson enlist the support of the Congress of Racial Equality, better known asCORE, or the Urban League, in his quest for employment as a projectionist.OnOctober 16, 1963, Jackson received a letter from the Union requesting certaininformation in support of his membership application, including some form of veri-fication that he had operated a theater in Virginia. Jackson received his applicationon January 24, 1964. In late January or early February, in company with WilbertPowell, a representative of CORE, Jackson called upon Lennes at his office inBergenfield,New Jersey.During the ensuing conversation, Lennes again reportedthat positions as a projectionist were available "because they were opening newtheaters all the time" and repeated that "he would love to hire me, he believed I wasqualified, but he could not even if he wanted to because the Union does all thehiring and firing."Lennes added, "I cannot even fire a man. I have to write tothe executive board and file a complaint."During this period, Jackson again spoketo Snyder. Jackson stated, "I want you to be very honest with me-I thought youseemed to be a reasonable man-if there was a waiting list and if $500 was thefee, that is a lot of money to pay to join a union if there was no jobs available andnone in sight."Snyder replied that there were no jobs then available and thatunion members who were on the waiting list were out of work.On March 12, 1964, Jackson filed the instant charges against the Union and theCompany. In the meantime, he had arranged for a meeting with the Union'sexecutive board on March 17.Accompanied by representatives of CORE, Jacksonmet with the board which refused to permit the representatives to be present duringthe session.After a preliminary discussion between Union Vice President Clutter-buck and Jackson concerning the filing of unfair labor practice charges against theUnion, Jackson questioned the board concerning the number of members whoappeared on the waiting list and Clutterbuck replied that this was "union business"and refused to divulge the information. Snyder then asked whether Jackson wasprepared to submit his application and Jackson turned the completed form over tothe board.After looking over the form, Clutterbuck handed it back to Jacksonand stated that the application was incomplete because it did not contain the support-ing signatures of three members of the Union, and Clutterbuck displayed a copy of-212-8 0 9-6 6-vol. 155-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union'sbylaws whichcontained this requirementformembership.?Jacksonprotested that he did not personally know any members of the Union who wouldbe willing to support his application, and inquired whether the executive boardwould append theirsignaturesto the application.Clutterbuck informed Jacksonthat they could not legally do so because they were members of the board.At thispoint, theapplicationwas returned to Jackson.According to Jackson, he wasprepared to deposit $250 as part of the initiation fee at this meeting, but never hadthe opportunity to do so. Jackson admitted that, at no time during his conversationswith the executive board, did he mention Lennes' observation that jobs were availablebecause new theaters were constantly being constructed.Following thismeeting,Jackson once again spoke to Lennes about the possibilityof permanent employment as a projectionist, and Lennes once again stated that hewould like to hire Jackson "but he couldn't because the union sent him all his menand ... because the union had a closed shop." Lennes also repeated that jobs wereavailable because "new theaters were opening all the time." Jackson conceded thatLennes did not specify the location of the theaters at which employment wasavailable, and Jackson did not question Lennes concerning their location.Afterthis conversation with Lennes, Jackson telephoned Snyder and requested that hisname be placed on the union waiting list. Snyder instructed Jackson to embody thisrequest in a letter to Clutterbuck. Jackson did so, but received no reply.SometimeinApril 1964, according to Jackson's further testimony,he was sum-moned to the office of Louis Weber, Skouras' attorney, for a meeting with SaiahHassanein,the president of Skouras.Also present at this conference was a repre-sentative of CORE.Hassanein opened the conversation by remarking that "hewasn't prejudiced, that he was a Mohammed, or something to that effect, and that Icould see that he wasn't prejudiced at all. It did not make a bit of difference tohim what color a projectionist is."At this point, Hassanein showed Jackson a copyof the letter which the former had sent to the Union on July 15, 1963, and whichrecited in pertinent part that "Recently events throughout the country engendered thefocusing attention to the broadening of job opportunities in various lines of endeavorand industries, and we want to affirm what our experience with you has always shownthatwe have no objection and never have to the employment of any qualifiedperson without regard to race, color, creed or religious nailiation "Hassanein thenstated that, if Jackson withdrew the charges which he had filed with the Board,the former would arrange to have a test administered to Jackson to determine thelatter'squalification to operate a projection machine.Hassanein assured Jacksonthat, if the latter passed the test, he would be offered the next available job in theSkouras chainin BergenCounty at which time Jackson "wouldsign a statementagreeingto join the union."However,Hassaneinmade it clear that he would notdischarge any projectionist in order to make way for Jackson, and Jackson agreedthat such action would be unfair.A test was promptly arranged and wasconductedby Joseph Kelly, the Company's chief engineer, on April 20 at the Company'sCloster Theater.Jacksonfailed to passthe test.In this connection,it should benoted that the General Counsel concedes that the test which Kelly administered toJackson was entirely fair and reasonable, and that Jackson failed the test.Wilbert Powell, a representative of CORE, testified that he received a visit fromJackson in the latter part 1963 to seek theassistanceof that organization in obtaininga positionas a projectionist.In lateJanuary or early February 1964, Powell andJackson called upon Lennes to inquire into the possibilities of employment forJackson in Skouras' theaters.During the conversation, Lennes stated, "Believe me,I am trying to help Mr. Jackson, but my hands are tied. I would be willing togiveMr. Jackson a job right now, but I can't."When Powell asked why Lennescould not hire Jackson, Lennes replied that, although Jackson was qualified as aprojectionist, all projectionistsmust be dispatched by the Union because a "closed7 To attain membership in the Union,an applicant is required to present himself to theUnion's executive board and submit a completed application form which has been en-dorsed by three members of the Union,and to tender the sum of$250 which is applied tothe initiation fee.After consideration by the Union, the application is transmitted tothe International for approval. If so approved, the form is returned to the Union whereit is reported to an examining committeeThe committee then administers a test to theapplicant, the results of which are conveyed to the membership. In the event that theapplicant passes the test,his application is referred to the membership for acceptance orrejection,which is determined by majorityvote.Afteradmission to the Union, theapplicant is required to fulfill his initiation fee obligation by the payment of an addi-tional $250.It should be noted that the General Counsel does not contend that theUnion's procedures for acquisition of membership offend any provision of the Act. SKOURAS THEATERS CORPORATION, ETC.165shop" existed.Powell then asked whether any jobs were available, and Lennesstated, "Sure, we have theaters being built every day."However, Powell admittedthat Lennes did not specify at which theaters employment was available.In the main, Lennes' testimony was supportive of Jackson's.Lennes testified thathe received a visit from Jackson in September 1963 during which Jackson soughtemployment as a projectionist.Lennes advised Jackson that there were no openingsat the time in the Skouras chain, and suggested that he contact the Union toascertain whether any jobs were available in other theater circuits.Lennes acknowl-edged that he gave the Board a sworn statement in which he averred that he toldJackson that he would hire the latter if a job was available and suggested that Jacksonbecome a union member in order to obtain employment as a projectionist because"all projectionists come from the union and the union determines if a man is quali-fied."According to Lennes, this advice was tendered to Jackson during each oftheir conversations between September 1963 and April 1964.However, Lennesdenied that he informed Jackson that the Company and the Union were parties to aclosed-shop arrangement, and denied that he told Jackson that the latter was aqualified projectionist.Rounding out Lennes' testimony, he stated that only twotheaters had been acquired in the preceding 2 years within the territorial jurisdictionAndrew Snyder testified that Jackson appeared before the Union's executive boardin September 1963 in quest of an application for membership in the Union atwhich time Jackson indicated that he had owned and operated a theater in Virginia.Snyder initially testified that Jackson did not manifest a desire to obtain permanentemployment as a projectionist until after he had taken the test which the Companyadministered on April 20, 1964.However, Snyder gave testimony in response toan order of a United States district court enforcing a subpena in which Snyder con-ceded that Jackson's purpose in appearing before the executive board in September1963 was to obtain a permanent position as a projectionist in Bergen County.Snyder further testified that Jackson failed to perfect his application for unionmembership when he appeared before the executive board on March 17, 1964,because he was unable to pay the initiation fee.Salah Hassanein testimonially related the circumstances surrounding his meetingwith Jackson in April 1964. Jackson informed Hassanein that the former wasdesirous of obtaining a job as a projectionist with Skouras and that he had madeefforts to join the Union but he was unwilling to expend $500 on the initiation feewithout a definite assurance that he would obtain employment.Hassanein informedJackson that "if that was his intentment of having a job, and in view of the fact thathe was trying to get a job as a projectionist, that I would agree to hire him at unionscales at the first opportunity that made itself available, regardless of whether hejoined the union or not, provided, A., that he passed the test which would be basedpurely and simply on the New York City License Bureau standards, and B., thatafter we gave him a job, he would make an application to the union, and that thefact,whether they accepted his application or not would in no way impair his jobin our company."As indicated above, such a test was administered to Jacksonwhich he was unable to pass.Based upon the foregoing testimony, which is largely uncontroverted, I find thatJackson visited Lennes in September 1963 in search of permanent employment as aprojectionist in the Company's theatersin BergenCounty.During this visit, I findthat Jackson was informed by Lennes that no jobs were available in Skouras' theaters,and Lennes inquired whether Jackson was a member of the Union.When Jacksonreplied that he was not, Lennes remarked that Jackson could not obtain employmentin Bergen County unless he attained union membership and was referred by theUnion for employment.Although Lennes stated that motion picture exhibitors"were opening new theaters all the time," I find that Lennes did not specify thetheaters at which employment was available and Jackson did not press Lennes forthat information. I further find that, during this conversation, Lennes suggested thatJackson get in touch with the Union and make application for membership, and thatJackson presented himself to the Union's executive board on September 18, 1963,in response to this suggestion and stated that he sought permanent employment as aprojectionist.At the meeting, the executive board delved into Jackson's qualifica-tions as a projectionist and explained the Union's internal procedures for the acquisi-tion of membership. Jackson was thereupon told that, if he attained union member-ship, his name would be put on a "waiting list" because there were no jobs availableat the time and union members were then out of work, although the board refusedto indicate the position on the list which Jackson would occupy.At the conclusionof the meeting, the board refused to register Jackson's name on the list until hebecame a union member. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that, shortly after this meeting with the executive board, Jackson again spokewith Lennes who remarked that the Union maintained a "closed shop" and suggestedthat Jackson enlist the support of CORE.sOn October 16, 1963, Jackson receiveda request from the Union for certaininformationin support of his application formembership and, on January 24, 1964, he obtained an application form from theUnion. In late January or early February, Jackson spoke with Lennes concerningpotential employment and, while Lennes mentioned that exhibitors "were openingnew theaters all the time," Lennes at no time indicated where those openings wereand at no time stated that jobs were available with Skouras.During this period, Ifind that Jackson telephoned Snyder to investigate the availability of permanent workand that Snyder replied that there were no jobs to be had and that even union mem-bers were unemployed. I further find that, on March 12, Jackson filed the instantcharges and, on March 17, he appeared before the Union's executive board in con-nectionwith his application for membership. Jackson submitted his applicationform which did not contain the names of three members of the Union as required'by the Union's bylaws, and the application was rejected. I find that, following thismeeting, Jackson again contacted Lennes and the latter stated that he would like to,hire Jackson but he was unable to do so "because the unionsenthim his menand . . . because the union had a closed shop."While Lennes also stated that jobsmust be available because "new theaters were opening all the time," Lennes did notspecify the jobs he had in mind and Jackson did not question him along this line-In this connection, I accept Lennes' undenied testimony that only two theaters hadbeen openedinBergenCounty during the preceding 2 years.9 I further acceptLennes' uncontroverted testimony that, at all times material to this proceeding, no,permanentpositionsas a projectionist were available in the Company's theaters inthat county.Ifind that. after this conversation, Jackson telephoned Snyder torequest that his name be placed on the waiting list, but the Union failed to complywith thisrequest.I further find that, in April 1964,Jackson metwith SalahHassanein in connection.with his search for permanent employment as a projectionist with Skouras.Duringthemeeting,Hassaneinstated that he bore no prejudices against the employmentof Negroes as projectionists and showed Jackson a letter which he had sent to theUnion as early as July 1963 in which Hassanein affirmed the Company's policyfavoring equal opportunity for employment in Skouras' theaters.Hassanein thensuggested that he would arrange for a test to be administered to Jackson by theCompany's chief engineer, and assured Jackson that if the latter passed the test hewould be offered the first available permanent position as a projectionist regardlessof whether Jackson acquiredunionmembership. I find that Hassanein told Jacksonto apply for membership if he successfully demonstrated his proficiency in the pro-jection booth, but guaranteed Jackson that his job security would in no way beimpaired in the event the Union rejected his application.The General Counselconcedes, and I find, that the test which the Company administered to Jackson wasfair and reasonable, and that the test results demonstrated that Jackson was notqualified for employment as a projectionist in Skouras' theaters.C. Analysis and conclusionsI have heretofore found, based upon substantially uncontroverted testimony, thatthe Union and Skouras maintained and enforced an exclusive referral agreement,understanding, arrangement, or practice pursuant to which permanent employmentas a projectionist in Skouras' theaters in Bergen County, New Jersey, which encom-passes the Union's territorial jurisdiction, was available only to members of theUnion who were selected for referral based upon their seniority within the Union.I have further found that the Union and Skouras, pursuant to the aforesaid exclusivereferral agreement, understanding, arrangement, or practice, accorded preferentialtreatment to the referral and employment of temporary projectionists who were unionmembers. By the foregoing conduct, I conclude that the Union and Skouras violated'Section 8(b)(2) and (1)(A), and 8(a)(3) and (1), respectively.10Whether Jackson failed to obtain permanent employment as a projectionist withSkouras because he was not a union member presents a sterner question.Although8I do not credit Lennes' denial that he mentioned to Jackson that a "closed shop"existed in view of Lennes'admitted statements concerning the exclusive nature of thereferral system which prevailed between the Union and the Company.0I also accept Lamartin's undisputed and corroborative testimony that Skouras had'built but two theaters in Bergen County within the preceding 34 years.10 See J.J.Hagerty,Inc.,139 NLRB 633;Motion Picture Operatora Union of EseewCounty(StanleyWarner Corporation),126 NLRB 376. SKOURAS THEATERS CORPORATION, ETC.167the General Counsel argues for this conclusion, I am not convinced on this recordthat a case of statutory discrimination against Jackson has been made out. It is afundamental proposition in the administration of the Act that an individual does notsuffer discrimination within the meaning of the statute unless he himself is deprivedof employment status for reasons related to membership or nonmembership in aunion or because of his participation or nonparticipation in other activities protectedunder the Act." Stated differently, a proper claim of individual discrimination maybe founded only upon a "concrete victimizing instance." 12To support a finding ofdiscrimination respecting Jackson, it is not enough that an unlawful referral agree-ment, understanding, or practice existed; it must also be shown that, in its applica-tion, this illegal referral procedure resulted in actual discrimination against him.I have heretofore found, based not only upon the testimony of Lennes, but thetestimony of Jackson as well, that Lennes repeatedly advised Jackson that there wereno permanent jobs available in the Company's theaters in Bergen County duringthe times material, and I have found that no such jobs in fact existed during thatperiod.Moreover, the General Counsel conceded, and I have also found, thatSkouras administered a proficiency test to Jackson which was fairly given and whichJackson failed to pass. In view of these findings and concession, I conclude thatJackson was not denied employment with Skouras pursuant to the illegal referralprocedure because he lacked membership in the Union.Nor do I conclude, as alterna-tively urged by the General Counsel, that the Company discriminated against Jacksonwithout regard to the maintenance and enforcement of that illegal referral procedure.In my judgment, the unhappy combination of lack of work and lack of proficiencyresulted in Jackson's failure to attain job placement with Skouras, and that combina-tion is not the type of "concrete victimizing instance" of discrimination contemplatedunder the Act.13Accordingly, as I find that Jackson was not denied employment for reasons relat-ing to his membership or nonmembership in the Union, I conclude that the Unionand the Company did not violate Section 8(b)(2) and (1) (A), and 8(a)(3) and (1),respectively, by virtue of the fact that Jackson failed to obtain employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company and the Respondent Union set forthin section III, above, occurring in connection with the operations of the RespondentCompany described in section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices affectingcommerce, it will be recommended that the Respondents cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent Union cease maintaining or enforcingany exclusive agreement, understanding, arrangement, or practice which conditionsreferrals for permanent employment with Respondent Company upon membershipin the Union and which prefers union members with greater union seniority, andwhich affords preference for temporary employment with Respondent Company tounion members over nonunion members.Itwill also be recommended that the Respondent Company cease maintaining orenforcing any exclusive agreement, understanding, arrangement, or practice which"Cf.Phelps Dodge Corporationv.N.L.R.B.,313 U.S. 177, 188;Republic Steel Corpo-ration v.N.L.R.B.,311 U.S. 7, 10-12.32 SeePhelps Dodge Corp.v. N.L.R.B., supra.' In his brief,the General Counsel urges that,as a remedial matter, I order the Com-pany to employ Jackson "if qualified."I can only conclude that this unique prayer forrelief constitutes a tacit admission by the General Counsel that Jackson failed to obtainemployment with Skouras during the times material,not because he lacked union mem-bership, but because he lacked the qualifications to operate Skouras' projection machines.In any event, I have heretofore found that the Union and the Company maintained andenforced an illegal exclusive referral system and I have ordered that they cease anddesist therefrom.Should Jackson qualify to operate those projection machines at somefuture date, the Union would be under a duty to refer him for available employment, andthe Company would be obligated to hire him, under the terms of the order without regardto union membership. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions the hiring of permanent employees upon their membership in the Unionand their union seniority, and which affords preference for temporary employmentwith Respondent Company to union members over nonunion members.Because of the nature and extent of the unfair labor practices engaged in byRespondents, which evince an attitude of opposition to the purposes of the Act ingeneral, I deem it necessary to recommend that Respondent cease and desist fromin any other manner infringing upon the rights guaranteed to employees in Section 7of the Act.Upon the basis of the foregoing findings of fact and conclusions, and upon theentire record in the case, I hereby make the following:CONCLUSIONS OF LAW1.Skouras Theaters Corporation is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The International Alliance of Theatrical Stagehand Employees and MovingPicture Operators of the United States and Canada, Local 642, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By maintaining and enforcing exclusive agreements, understandings, arrange-ments, or practices which condition referrals for permanent employment withRespondent Company upon membership in the Union and which prefers unionmembers with greater union seniority, and which affords preference for temporaryemployment with Respondent Company to union members over nonunion members,the Respondent Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b) (1) (A) and (2) of the Act.4.By maintaining and enforcing exclusive agreements, understandings, arrange-ments, or practices which condition the hiring of permanent employees upon theirmembership in the Union and their union seniority, and which affords preference fortemporary employment with Respondent Company to union members over nonunionmembers, the Respondent Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record inthis case, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, I recommend that:A. Respondent The International Alliance of Theatrical Stagehand Employeesand Moving Operators of the United States and Canada, Local 642, Palisades Park,New Jersey, its officers, representatives, and agents, shall:1.Cease and desist from-(a)Maintaining or enforcing any exclusive agreement, understanding, arrange-ment, or practice which conditions referrals for permanent employment with Respond-ent Company upon membership in the Union and which prefers union members withgreater union seniority, and which affords preference for temporary employmentwith Respondent Company to union members,over nonunion members.(b) In any other manner restraining or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its offices in Palisades Park, New Jersey, and at all other places wherenotices to members are customarily posted, copies of the attached notice marked"Appendix A." 14 Copies of said notice, to be furnished by the Regional Director forRegion 22, shall, after being duly signed by a representative of the Respondent Union,be posted immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken by the RespondentUnion to insure that said notices are not altered, defaced, or covered by any othermaterial.1s In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decision andOrder." SKOURAS THEATERS CORPORATION, ETC.169(b) Post at the same places and under the same conditions as set forth in (a)above, as soonas forwarded by the Regional Director,copiesof the attached noticemarked "Appendix B."(c)Mail to the Regional Director for Region 22 signed copies of the attachednoticemarked "Appendix A" for posting by Skouras Theaters Corporation at itstheaters located in Bergen County, New Jersey.Copies of this notice, to be furnishedby the Regional Director for Region 22, shall be returned to the Regional Directorforthwith for appropriate disposition, after being signed by the Respondent Union'srepresentative.(d)Notify the Regional Director for Region 22, in writing, what steps have beentaken to comply herewith.15B.Respondent Skouras Theaters Corporation, New York, New York, its officers,agents, successors,and assigns, shall:1.Cease and desist from(a)Maintaining and enforcing any exclusive agreement, understanding, arrange-ment, or practice which conditions the hiring of permanent employees upon theirmembership in the Union and their union seniority, and which affords preference fortemporary employment with Respondent Company to union members over nonunionmembers.(b) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its theaters located in Bergen County, New Jersey, copies of theattached notice marked "Appendix B." 16Copies of said notice, to be furnished bythe Regional Director for Region 22, shall, after being duly signed by RespondentCompany's representative, be posted by it for 60 consecutive days thereafter inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken toinsurethat said notices are not altered,defaced, or covered by any other material.(b) Post at the same places and under the same conditions as set forth in (a)above, as soon as they are forwarded by the Regional Director, copies of the attachednotice marked "Appendix A "(c)Mail to the Regional Director for Region 22 signed copies of the attachednotice marked "Appendix B" for posting by the Respondent Union at its offices inPalisades Park, New Jersey, and at all other places where notices to members arecustomarily posted.Copies of this notice, to be furnished by the Regional Directorfor Region 22, shall be returned to the Regional Director forthwith for appropriatedisposition,after being signed by the Respondent Company's representative.(d)Notify the Regional Director for Region 22, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps have been taken tocomply herewith.17It is further recommended that the complaint be dismissedinsofar asit alleges thatthe Respondent Union violated Section 8(b)(2) and (1) (A) by refusing to referSidney Jackson for employment with the Respondent Company, and that theRespondent Company violated Section 8(a)(3) and (1) by refusing to employJackson, because Jackson was not a member of the Union."In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith1e See footnote 14.Ti See footnote 15.APPENDIX ANOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT maintain or enforce any exclusive agreement, understanding,arrangement,or practice whichconditionsreferrals for permanent employmentwith Skouras Theaters Corporation upon membership in our union and whichprefersunionmembers with greater union seniority, and which affords prefer-ence for temporary employment with Skouras Theaters Corporationto unionmembers overnonunionmembers. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner restrain or coerce employees or applicantsin the exercise of the rights guaranteed in Section 7 of the Act, except in themanner permitted by Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.THE INTERNATIONAL ALLIANCE OF THEATRICAL STAGEHAND EM-PLOYEES AND MOVING PICTURE OPERATORS OF THE UNITEDSTATES AND CANADA, LOCAL 642,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 614 NationalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No. Market4-6151.APPENDIX BNOTICE TO ALL EMPLOYEES AND APPLICANTSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT maintain or enforce any exclusive agreement, understanding,arrangement, or practice which conditions the hiring of permanent employeesupon their membership in the Union and their union seniority, and which affordspreference for temporary employment with our company to union members overnonunion members.WE WILL NOT in any other manner interfere with, restrain, or coerce employ-ees or applicants for employment in the exercise of the rights guaranteed inSection 7 of the Act.All our employees are free to become or remain, or to refrain from becoming orremaining, members of the Union, except to the extent that this right may be affectedby an agreement requiring membership in a labor organization as a condition of-employment, as authorized by Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.SKOURAS THEATERS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 614 NationalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No. Market4-6151.Niskayuna Consumers Cooperative,Inc.andAmalgamated MeatCutters, ButcherWorkmen and Affiliated Crafts of NorthAmerica,DistrictUnion Local No.1,AFL-CIO.Case No. 3-CA-2437.October 192,1965DECISION AND ORDEROn April 20,1965, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding,finding thatthe Respondent had155 NLRB No. 23.